Citation Nr: 1728904	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA benefits in the amount of $1,214.  

(The issue of service connection for right ear hearing loss is the subject of a separate Board action.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from January to May 1975 and May 1977 to December 1978, with subsequent service in the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) in Milwaukee, Wisconsin.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board.  The claim was certified on appeal to the Board in January 2013.  It does not appear that the Veteran has been scheduled for this hearing, to which he is entitled.  Therefore, the claim must be remanded.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 19.3(b), 20.707 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the appropriate RO in accordance with 38 C.F.R. § 20.704, which may be conducted either by video communication or in person, if the Veteran so chooses.  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




